Exhibit 99.2 Shareholder Update August 2011 2 Forward-Looking Statements Certain statements in this Shareholder Update, and other written or oral statements made by or on behalf of us are "forward-looking statements" within the meaning of the federal securities laws. Statements regarding future events and developments and our future performance, as well as management's expectations, beliefs, plans, estimates or projections relating to the future, are forward-looking statements within the meaning of these laws. Forward looking statements include, without limitation, statements regarding market activity, synergies that may be realized from the acquisition of International Resource Partners LP (IRP), demand for and trends related to metallurgical coal and thermal coal and all guidance figures.These forward-looking statements are subject to a number of risks and uncertainties. These risks and uncertainties include, but are not limited to, the following: a change in the demand for coal by electric utility customers; the loss of one or more of our largest customers; inability to secure new coal supply agreements or to extend existing coal supply agreements at market prices; our dependency on railroads for transportation of a large percentage of our products; failure to exploit additional coal reserves; the risk that reserve estimates are inadequate; failure to diversify our operations; increased capital expenditures; encountering difficult mining conditions; increased costs of complying with mine health and safety regulations; bottlenecks or other difficulties in transporting coal to our customers; delays in the development of new mining projects; increased cost of raw materials; the effects of litigation, regulation and competition; lack of availability of financing sources; our compliance with debt covenants; the risk that we are unable to successfully integrate acquired assets into the business; our cash flows, results of operation or financial condition; the consummation of acquisition, disposition or financing transactions and the effect thereof on our business; governmental policies and regulatory actions; legal and administrative proceedings, settlements, investigations and claims; weather conditions or catastrophic weather-related damage; our production capabilities; availability of transportation; market demand for coal, electricity and steel; competition; our relationships with, and other conditions affecting, our customers; employee workforce factors; our assumptions concerning economically recoverable coal reserve estimates; future economic or capital market conditions; our plans and objectives for future operations and expansion or consolidation; our ability to integrate successfully operations that we have or may acquire or develop in the future, including those of IRP, or the risk that any such integration could be more difficult, time-consuming or costly than expected; the consummation of financing transactions, acquisitions or dispositions and the related effects on our business; uncertainty of our expected financial performance following completion of the IRP acquisition; disruption from the IRP acquisition making it more difficult to maintain relationships with customers, employees or suppliers; and the other risks detailed in our reports filed with the Securities and Exchange Commission (SEC).The Company’s management believes that these forward-looking statements are reasonable; however, you should not place undue reliance on such statements.These statements are based on current expectations and speak only as of the date of such statements.The Company undertakes no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information or otherwise. Agenda ●Opening Comments ●Market Review ●2011 Guidance ●Miscellaneous 4 Opening Comments Summary ●Earnings Per Share of $0.31, Before Acquisition and Recapitalization Expenses ●Earnings Per Share of $0.31, Before Acquisition and Recapitalization Expenses ●Acquisition and Recapitalization Expenses, After Tax, of $10.4 million, or $0.29 Per Share ●Acquisition and Recapitalization Expenses, After Tax, of $10.4 million, or $0.29 Per Share ●Adjusted EBITDA Plus Acquisition Costs of $54.4 Million ●Adjusted EBITDA Plus Acquisition Costs of $54.4 Million ●Completed Acquisition of IRP and Logan & Kanawha ●Completed Acquisition of IRP and Logan & Kanawha ●Integration is Substantially Complete ●Integration is Substantially Complete ●Seeing Increased Market Activity in Domestic Thermal Market ●Seeing Increased Market Activity in Domestic Thermal Market Agenda ●Operations Review ●Opening Comments ●Market Review ●2011 Guidance ●Miscellaneous 6 Operations Review Safety/Regulatory ●2nd Quarter NFDL Rate of 1.49 ●2nd Quarter NFDL Rate of 1.49 ●All Tracking and Communication Systems Installed ●All Tracking and Communication Systems Installed ●Began Several Projects to “Seal Off” Underground Areas to Reduce Size of Mines Due to New MSHA Requirements ●Began Several Projects to “Seal Off” Underground Areas to Reduce Size of Mines Due to New MSHA Requirements ●Managing Through Surface Permit Delays ●Managing Through Surface Permit Delays ●Successfully Rescued 3 Miners that were Trapped at the Jellico Mine (Bell County) When the Mine Flooded ●Successfully Rescued 3 Miners that were Trapped at the Jellico Mine (Bell County) When the Mine Flooded 7 Operations Review Central Appalachia ●Jellico Flood ●Jellico Flood ●Flooded by +10m Gallons of Water Due to 100 year Rainfall ●Flooded by +10m Gallons of Water Due to 100 year Rainfall ●No Citations Have Been Issued ●No Citations Have Been Issued ●One Section Began Producing Late July ●One Section Began Producing Late July ●Second Section will Re-Start Late August ●Second Section will Re-Start Late August ●Began Production at Replacement Mine at Leeco ●Began Production at Replacement Mine at Leeco ●Began the Development and Construction of Several Replacement Mines (Underground and Surface) ●Began the Development and Construction of Several Replacement Mines (Underground and Surface) ●Completed $3.5 Million Upgrade of Bledsoe BL#1 Plant ●Completed $3.5 Million Upgrade of Bledsoe BL#1 Plant ●Confident in Original Synergies Estimate of $25 Million ●Confident in Original Synergies Estimate of $25 Million 8 Operations Review Illinois Basin ●Adjusted Operating Schedules to Match Shipments ●Adjusted Operating Schedules to Match Shipments ●Completed Production at Hurricane Surface Mine and Moved Equipment to Log Creek Surface Mine ●Completed Production at Hurricane Surface Mine and Moved Equipment to Log Creek Surface Mine ●Log Creek Preparation Plant Expected to Begin Processing Coal Late in the 4th Quarter ●Log Creek Preparation Plant Expected to Begin Processing Coal Late in the 4th Quarter ●Began Construction of the Log Creek Rail Loadout ●Began Construction of the Log Creek Rail Loadout ●Cost Pressures From Raw Materials ●Cost Pressures From Raw Materials Agenda ●Opening Comments ●Market Review ●2011 Guidance ●Miscellaneous 10 Market Review 10 Metallurgical Coal ●Volatile Pricing Due to Supply Shocks and Divergent Economic Growth Around the World ●Volatile Pricing Due to Supply Shocks and Divergent Economic Growth Around the World ●Some Low Quality B Met Coal May Not Stay in the Met Market ●Some Low Quality B Met Coal May Not Stay in the Met Market ●Long-Term View Continues to be Very Bullish ●Long-Term View Continues to be Very Bullish ●New Sources of Global Metallurgical Coal are Having Development Problems ●New Sources of Global Metallurgical Coal are Having Development Problems Market Review 12 Market Review 12 Domestic Thermal Market Coal Fired Generation Down Marginally Compared with 2010 CSX Utility Shipments Down 12% in Q-2 Eastern U.S. Production Basically Flat Compared With 2010 CSX Export Shipments Up 30% in Q-2 13 Market Review 13 Domestic Thermal Market ●Interest in Spot Coal Picking Up ●Interest in Spot Coal Picking Up ●More RFP’s for Long and Short-Term Contracts ●More RFP’s for Long and Short-Term Contracts ●New Log Creek Rail Loadout will Open Door to New Markets for Triad (Indiana) Coal ●New Log Creek Rail Loadout will Open Door to New Markets for Triad (Indiana) Coal ●Actively Engaged with Several Customers Regarding Forward Contracting of Triad Production ●Actively Engaged with Several Customers Regarding Forward Contracting of Triad Production Agenda ●Opening Comments ●Market Review ●2011 Guidance ●Miscellaneous 15 Total JRCC Operations (In $’s in 000’s except tax rate) (1)Adjusted EBITDA plus acquisition cost is used to determine compliance with financial covenants in ourrevolving credit facility (2)Includes both maintenance and growth capital expenditures 2011 Guidance Six Months Ended June 30, Guidance (July - December, 2011) Total 2011 Adjusted EBITDA plus acquisition cost (1) 95,000 - 105,000 173,151 - 183,151 Selling, General and Administrative Depreciation, Depletion and Amortization Interest Expense Tax Rate 15% 15% Capital Expenditures(2) 2011 Guidance 16 Guidance by Segment (in 000’s except per ton amounts) Guidance Tons Shipped Cash Cost (1) Central Appalachia $87.00 - 90.00 Thermal 7,000 - 7,300 Metallurgical 2,000 - 2,200 Midwest 2,600 - 2,700 $36.00-37.00 1. Cash Costs in CAPP include metallurgical coal purchased for blending purposes 1. Cash Costs in CAPP include metallurgical coal purchased for blending purposes Agenda ●Opening Comments ●Market Review ●2011 Guidance ●Miscellaneous Miscellaneous Upcoming Investor Conferences and Meetings (Webcast May be Accessed at www.jamesrivercoal.com) September 27, 2011 Davenport & Co. 6th Annual Metals and Mining Conference New York October 6, 2011 Johnson Rice Energy Conference New Orleans November 16-17, 2011 Dahlman Rose 2nd Annual Global Metals, Mining and Materials Conference New York December 1, 2011 UBS Coal Conference Boston Early November 3rd Quarter Earnings 19 Question and Answer Session
